department of the treasury internal_revenue_service mc mandatory review commerce street dallas tx november uil tax exempt and government entities vv division legend release date org name of org motto ayz state date 20xx 19xx company initial org name organization second organization co third organization org address certified mail dear employer identification person to contact id contact telephone number taxpayer advocate's office address telephone number telephone fax last date to file a petition in tax_court january 20xx this is a final adverse determination that you do not qualify for exemption from income_tax under sec_901 of the internal_revenue_code i r c as an organization described in sec_501 in addition you do not qualify as an organization described in r c sec_509 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective june 20xx our adverse determination is made for the following reason s you have not established you operated exclusively for exempt purposes within the meaning of ilr c sec_501 you failed to provide adequate documentation to confirm the organizations exempt_activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose your organization has not provided any evidence you engaged in any activities that furthers your exempt purposes contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between january 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for all years beginning after july 20xx returns for the years ending july 20xx july 20xx and july 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for 25ususu33 declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under r c sec_7428 the last day for filing a petition for declaratory_judgment is january 20xx if you have questions about this letter please write to the person whose name and address are shown on this letter your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information if you write please attach a copy of this letter to help identify your account keep a copy for you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by r c sec_6104 this is a final revocation letter sincerely lois g lerner director exempt_organizations enclosures pub form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org june 30th 20x x legend 94u8 schedule no or exhibit year period ended org name of org company initial org name organization second organization xyz state motto co third organization date 20xx 19xx issue can an organization that is classified as a 501_c_3_organization continue to be so classified if they have not substantiated their exempt status by providing support for their revenues expenses and activities facts according to the organization in 19xx an individual was asked to teach a motto for the co due to changes in the school district the instructor decided to start an independent endeavor in 19xx the org began operations in addition to a motto the organization also has a computer lab at the location where practices are held in june 19xx org was recognized as an association exempt under sec_501 and further described under sec_170 in august 19xx org was incorporated in the state of xyz as non-profit corporation on april 20xx a revenue_agent completed an ocep examination pertaining to the form_990 on the organization for the tax period ended june 20xx from that examination it was found that the organization had been in existence since 19xx but did not establish a bank account until december 20xx prior to establishment of a bank account funds were kept in a petty cash fund the issues were lack of records for the period j uly 20xx through november 20xx the organization’s failure to provide additional information requested and it was noted at that time that the organization had changed from an association to a corporation and did not notify the service of the change the org president did not respond to the request for additional information and the president did not respond to any phone calls the result of that ocep examination was a no-change with written advisory and a recommendation for a future field_examination to insure that the organization is adequately maintaining its records and that no inurement or private benefit exists according to the executive director who in the ocep examination was the president in a phone conversation dated may 20xx the org has never been examined before according to organization the revenues and expenses are summarized below form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items org june 30th 20xnx legend 2vvu8vub9n schedule no or exhibit year period ended org name of org company initial org name organization second organization xyz state motto co third organization date 20xx 19xx year 20xx 20kx 20xx revenues expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure according to organization the information was last updated on january 20xx a form_990 was filed for the year ended june 20xx no form_990 returns were filed for the year ended june 20xx according to the form_990 filed for the year ended june 20xx the org has no net assets at the start or the end of the year using the figures from organization which states that the foundation staff reviewed the finances and other organizational elements of the org the net assets for j uly 20xx should have been dollar_figure and for june 20xx the net assets should have been dollar_figure law irc section s01 c organizations are corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax regulation c -1 a organizational und operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_6033 states that except for a few listed exceptions every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall form 886-a rev department of the treasury - internal_revenue_service page -2- zvususu3 form 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items org june 30th 20xx legend schedule no or exhibit yeat period ended org name of org company initial org name organization second organization xyz state motto co third organization date 20xx 19xx keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe tax regulation sec_1_6033-2 states in part that every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return such retum shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization tax regulation sec_1_6033-2 states in pertinent part that every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 and this section including for taxable years ending before december 19xx private_foundations as defined in sec_509 shall file its annual return on form_990 tax regulation sec_1_6033-2states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created tax regulation sec_1_6033-2 states that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of the internal_revenue_code tax regulation sec_1_6033-2 states that an organization which has established its exemption from taxation under sec_501 including an organization which is relieved under sec_6033 and this section from filing annual returns of information is not relieved of the duty_of filing other returns of information internal_revenue_code sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title form 886-a rev department of the treasury - internal_revenue_service page -3- lonaa 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org june 30th 20xx legend 2zuususu3s schedule no or exhibit year period ended org name of org company initial org name organization second organization xyz state motto co third organization date 20xx 19xx tax regulation a provides that any person subject_to income_tax or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of tax or information sec_1_6001-1 of the regulations provides that the books_and_records shall be retained so long as the contents thereof may become material in the administration of any internal revenue law tax regulation d provides that books_and_records required by sec_6001 be kept in a safe and convenient place and at all time be available for inspection by authorized internal revenue officers employees the district_director may require any person by notice served upon him to make such returns render such statements or keep such specific records as will enable the district_director to determine whether or not such person is liable for tax under subtitle a of the code tax regulation a states that the term person includes an individual a corporation a partnership a_trust or estate a joint-stock company an association or a syndicate group pool joint_venture or other unincorporated organization or group the tax_court stated that the regulations under sec_501 provides for two tests an operational_test and an organizational_test failure to meet either test negates the exempt status of the organization tc memo wl u s tax_court exempt status is a privilege a matter of grace rather then a right 470_f2d_849 when the creators control the affairs of the organization there is an obvious opportunity for abuse which necessitates an open and candid disclosure of all facts bearing upon the organization operations and finances where such disclosure is not made the logical inference is that the facts if disclosed would show that the taxpayers fail to meet the requirements of sec_501 74_tc_531 afd 670_f2d_104 cir in the 20xx instructions for form_990 and form 990-ez return of organization exempt from income_tax and short_form return of organization exempt from income_tax p states recordkeeping the organization’s records should be kept for as long as they may be needed for the administration of any provision of the internal_revenue_code usually records that support an item_of_income deduction or credit must be kept for years from the date the return is due or filed whichever is later keep records that verify the organization’s basis in property for as long as they are needed to figure the basis of the original or replacement_property form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items org june 30th 20x x legend 20u80803 schedule no or exhibit year period ended org name of org company initial org name organization second organization xyz state motto co third organization date 20xx 19xx government position the org refused to support its assertion that it is an exempt_organization by refusing to make its records and activities available for examination as required_by_law for that reason nothing could be found to support the organization’s assertion that it is a charity as described under sec_501 conclusion the org is not an exempt_organization as described under sec_501 of the internal_revenue_code and should be revoked effective july 20xx for that reason for federal tax purposes the organization is best described as a for-profit organization subject_to the same tax laws and regulations as any incorporated organization the organization is required to file the same tax returns that a for-profit organization would need to file form_1120 for the organization w-2s 1099s form sec_941 and form_940 when applicable form 886-a crev department of the treasury - internal_revenue_service page -5- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha ramirez director exempt_organizations letter catalog number 34809f
